



COURT OF APPEAL FOR ONTARIO

CITATION:  Kingsland v. Merritt, 2013 ONCA 628

DATE: 20131017

DOCKET: C56965

Hoy A.C.J.O., Laskin and Tulloch JJ.A.

BETWEEN

Wayne Donald Kingsland and Myrtle Louise
    Kingsland

Appellants (Plaintiffs)

and

Clarke A. Merritt

Respondent (Defendant)

Ted. R. Laan, for the appellants (plaintiffs)

Louis Sokolov, for the respondent (defendant)

Heard and released orally:  October 7, 2013

On appeal from the order of Justice Belobaba of the Superior
    Court of Justice, dated March 27, 2013.

ENDORSEMENT


[1]

The appellants appeal the order of the motion judge granting the
    respondents motion for summary judgment and dismissing the action against the
    respondent.

[2]

The appellants argue that the motion judge erred by not finding that the
    respondent lawyer knew or should have known that the appellants relied on him
    to ensure that the funds they advanced to the respondents client  by a cheque
    made payable to the respondent in trust  were disbursed in a certain manner.

[3]

The motion judge found that there was no evidence that the respondent
    knew or should have known that the appellants were relying on the respondent to
    protect their interests and, moreover, that there was no evidence that any of
    the monies were paid out for other than the purpose for which the respondent
    had been advised they were to be used.  We are not satisfied that there is any
    basis to interfere with these findings of fact by the motion judge.

[4]

Accordingly, this appeal is dismissed.

[5]

The respondent shall be entitled to costs in the amount of $4,500, all
    inclusive.

Alexandra
    Hoy A.C.J.O.

John Laskin
    J.A.

Michael Tulloch
    J.A.


